 



Exhibit 10(p)
TERMS OF THE OPTION GRANT

    (a.)   In the event of a stock dividend, stock split, reorganization or
recapitalization, appropriate adjustment will be made in the number of shares
subject to the option and in the option price per share.     (b.)   The option
period shall be for 10 years from the date of grant on February 1, 2006.
Accordingly, no options under this grant may be exercised after the close of
business in Chicago on January 31, 2016. No purchase of shares may be made under
this option during the first year of the option period. During the second year
of the option period, you shall have the right to purchase 25% of the total
number of optioned shares, and in each of the next three years an additional 25%
of the total number of shares optioned hereunder. Such rights to exercise shall
be cumulative and may be exercised in any succeeding year of the option period
up to the extent vested but not exercised in a previous year or years. On
February 1, 2016, all rights under this agreement as to any shares covered by
the option shall terminate.     (c.)   The exercise price may be paid in cash,
through the delivery of shares that you previously acquired through the exercise
of an ITW option or otherwise and that you have held for at least six months, or
by a combination of the foregoing. If you deliver previously acquired shares,
you will automatically be granted an option to purchase additional shares of
common stock equal to the number of shares delivered. The new option will have
terms identical to the exercised option, except that the exercise price will not
be less than the fair market value of ITW’s common stock on the new grant date.
You also may elect to pay the minimum required tax withholdings resulting from
your option exercise through the delivery of shares that you previously acquired
through the exercise of an ITW option or by directing ITW to withhold option
shares.     (d.)   You shall have no voting, dividend or subscription rights
except with respect to the shares which have been issued to you following your
exercise of part or all of the option. Your rights under this option agreement
may not be assigned or transferred, and during your lifetime the option shall be
exercisable only by you personally.     (e.)   If prior to January 31, 2016, you
terminate employment with the Company by reason of disability, as defined by the
Company’s benefit plans, your option shall be fully vested and exercisable not
later than the earlier of five years after the date of termination due to
disability, or January 31, 2016. If you die while in the employ of the Company,
or (notwithstanding the previous sentence) after terminating by reason of
disability, your option shall be fully vested and exercisable by your estate not
later than the earliest of: (i.) two years after the date of death, or (ii.)
five years after the date of termination due to disability, or (iii.)
January 31, 2016.

(continued)

 



--------------------------------------------------------------------------------



 



(f.)   If you retire (defined as term of employment with the Company after
attaining age 62 and 10 years of service under the Company’s retirement plan)
prior to January 31, 2016, your option shall be fully vested and exercisable not
later than the earlier of five years from the date of your retirement or
January 31, 2016. If you die after terminating employment by reason of
retirement, your option shall be exercisable by your estate not later than the
earliest of: (i.) two years after the date of death, or (ii.) five years after
the date of retirement, or (iii.) January 31, 2016.   (g.)   If you terminate
your employment for any reason other than death, retirement or disability, your
options that were vested prior to termination and not previously exercised may
be exercised by you during the three-month period commencing on the date of your
termination but not later than January 31, 2016. If you die during this
three-month period, the exercise period will be extended to the earlier of two
years from the date of death or January 31, 2016.   (h.)   Notwithstanding the
foregoing, the Compensation Committee of the Board of Directors may, in its sole
discretion, deem this option to be immediately forfeited if you are terminated
for cause (as defined by the Committee), compete with the Company, or conduct
yourself in a manner adversely affecting the Company.   (i.)   The option is
subject to the terms of the Illinois Tool Works Inc. 1996 Stock Incentive Plan.
Any inconsistencies shall be resolved in favor of the Plan.   (j.)   These
options and the Plan should be construed in accordance with and governed by the
laws of the State of Illinois, United States of America.

The exercise of this option generally results in ordinary income being
recognized for tax purposes in an amount equal to the excess of the market price
at the time of exercise over the option price.



 

Received:  

 
     (Optionee’s Signature)    

 
     (Printed Name) Date:  

 



- 2 -